Citation Nr: 1825926	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO. 16-51 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1952 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board acknowledges that the issues of entitlement to service connection for hearing loss and tinnitus and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and credible evidence of record does not show a current diagnosis of an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304. 

The Veteran contends that he has PTSD as a result of his service.

The Veteran's military records to include any service treatment records (STRs) are not available and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  As such, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran's DD-214 is available and shows that the Veteran served honorably in an artillery unit during the Korean War.

The Veteran's VA and private treatment records are silent regarding any, psychological conditions or nervous conditions. The Veteran was given a PTSD screening in April 2015 that was negative. Of note, the Veteran specifically answered "no" to the PTSD screening question asking if he experienced nightmares or thought about experiences when he did not want to. The Veteran also denied that he went out of his way to avoid situations that remind him of his experiences.

The Veteran was afforded a VA examination in November 2015 after which the examiner reported that the Veteran did not have a diagnosis for PTSD or for any other "mental disorder that conforms with DSM-5 criteria." The examiner noted that the Veteran denied any history of mental health problems or treatment before or after the military. The Veteran reported to the examiner that his primary care physician once prescribed him something to help him sleep but he stopped taking it because he did not want to get addicted to the medication. The Veteran reported that he sleeps five to six hours per night.

The examiner noted that the Veteran's stressor was that he witnessed injured and dead soldiers and that he was attacked by artillery fire. Additionally, the examiner noted that the Veteran reported that he avoided events or surroundings that reminded him of these distressing memories.

The examiner then provided the opinion that the claimed condition was less likely than not related to service. For rationale the examiner stated, "Per the current review of VBMS and in-person examination, the Veteran does not meet DSM V criteria (D, E, G, I) for PTSD. The Veteran's claimed stressor is related to the Veteran's fear of hostile military or terrorist activities." The examiner also stated that the Veteran does not meet DSM V criteria for any mental health disorder.

After a review of the evidence of record, the Board finds that service connection is not warranted for service connection for any acquired psychiatric disorder, to include PTSD. The Board takes note of the Veteran's statement that while in Korea he was awakened by gunfire and artillery attacks witnessed injured and dead bodies which cause him to avoid places today, such as firework displays because they remind him of war. While the Veteran believes he has PTSD, he is not competent to provide a diagnosis in this case. The issue is medically complex and requires specialized knowledge and experience. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Kahana v. Shinseki, 24 Vet. App. 428 (2011). There is no indication that the Veteran has the medical training to render such a medical diagnosis. Absent a currently diagnosed disability as defined by 38 C.F.R. § 4.125, service connection is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for any acquired psychiatric disorder, to include PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


